Name: 2000/156/EC: Council Decision of 14 February 2000 appointing French alternate members of the Committee of the Regions
 Type: Decision
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration;  Europe
 Date Published: 2000-02-24

 Avis juridique important|32000D01562000/156/EC: Council Decision of 14 February 2000 appointing French alternate members of the Committee of the Regions Official Journal L 051 , 24/02/2000 P. 0025 - 0025COUNCIL DECISIONof 14 February 2000appointing French alternate members of the Committee of the Regions(2000/156/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof,Having regard to the Council Decision of 26 January 1998(1) appointing the members and alternate members of the Committee of the Regions,Whereas:Seats as alternate members of the Committee of the Regions have become vacant following the resignation of Mr Michel Barnier and Ms Margie Sudre, notified to the Council on 10 January 2000 and 8 September 1999 respectively.Having regard to the proposal from the French Government,HAS DECIDED AS FOLLOWS:Sole ArticleMr Claude Girard and Mr Adrien Zeller are hereby appointed as alternate members of the Committee of the Regions in place of Mr Michel Barnier and Ms Margie Sudre, for the remainder of their term of office, which runs until 25 January 2002.Done at Brussels, 14 February 2000.For the CouncilThe PresidentJ. GAMA(1) OJ L 28, 4.2.1998, p. 19.